Citation Nr: 1444248	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  08-07 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to September 1955.  The Veteran died in January 2007.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appellant appealed the Board's June 2010 decision denying the appellant's claim for entitlement to service connection for cause of the Veteran's death to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion to Vacate Decision and to Remand in Part (Joint Motion).  In an August 2012 Order, the Court granted the motion, vacated the Board's June 2010 decision and remanded the matter to the Board for action consistent with the Joint Motion.  

Thereafter, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) in May 2013. A response was received in July 2013. The appellant and her representative were provided with a copy of the medical opinion. 

The Board remanded the claim in December 2013 for further evidentiary development.  As discussed in more detail below, the Board finds that there has not been substantial compliance with the remand directives and that it may not proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this appeal; however, another remand is necessary for further development.  In this regard, the claim was previously remanded in December 2013 to obtain the real images from any VA CT scan, including the March 2006 CT scan that was performed at the Louisville, Kentucky Medical Center, and to contact the appropriate repository and determine whether any of the Veteran's lung pathology slides exist.  The Board specifically requested that if the search for pathology slides is negative, then the unavailability of this evidence must be properly documented in the claims file.  The RO noted that the March 2006 CT scans are available in Vista Imaging.  A copy of one of the scans was associated with the claims file with a note that 138 images (not printed) are available in Vista Imaging.  The physician in the March 2014 VA opinion did not indicate that he reviewed the March 2006 CT scans.  Furthermore, it appears that the lung pathology slides have not been obtained and there is no documentation in the claims file these slides are unavailable if they do not exist.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action to contact the appropriate repository and determine whether any of the Veteran's lung pathology slides exist. 

If the search for such pathology slides has negative results, the claims file must be properly documented as to the unavailability of those records.

2. If pathology slides of the Veteran's lungs are obtained or are otherwise available, the RO should arrange for a review of such by a qualified health care provider who should provide an opinion as to whether any lung tissue exhibits findings that are consistent with asbestos exposure or interstitial pneumonitis.

3. After completing the foregoing and associating any additional evidence with the claims file, obtain a VA medical opinion from an appropriate specialist with respect to the appellant's cause of death claim.  The claims file, including a copy of this remand, must be made available to the medical specialist for review, and the medical specialist should indicate that the claims folder was reviewed.  The medical specialist should review the March 2006 CT scan images in Vista Imaging and specifically state that he or she conducted such review.  The medical specialist should also review any pathological slides of the Veteran's lungs or the results provided by an appropriate specialist, if available.  After reviewing all pertinent records associated with the claims file, the medical specialist should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's fatal pulmonary fibrosis or other chronic lung disease was due to his reported exposure to asbestos and smoke during service or another causative event or incident that occurred during his period of active duty service.  An explanation should be provided for all opinions reached. 

4. Upon completion of the foregoing and any other development deemed necessary, readjudicate the appellant's claim on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the appellant with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



